Citation Nr: 1637883	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to service connection for loss of teeth, for compensation purposes.

2.   Entitlement to service connection for loss of teeth, for dental treatment purposes. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  The Veteran also had periods of service with the U.S. Army Reserves and the Georgia Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2012, the Veteran testified at a travel Board hearing in Atlanta, Georgia.  A transcript of the hearing has been associated with the claims file.

In June 2012, the Board remanded the Veteran's appeal for additional development, to include attempting to obtain service treatment and dental records for all periods of active duty, ACDUTRA, and INACDUTRA; obtaining treatment records from all dental care providers; obtaining Social Security Administration (SSA) documentation pertaining to any claim for disability benefits by the Veteran; and affording the Veteran a VA dental examination.  A review of the record reveals that the RO attempted to obtain outstanding treatment records related to the Veteran's dental condition; contacted SSA for relevant documentation; attempted to obtain the Veteran's service treatment records from all periods of service; and afforded the Veteran a VA dental examination.  As such, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.   The Veteran does not have a dental disability for which service connection for compensation can be granted.

2.   The Veteran did not timely file a claim for service connection for dental treatment purposes for his teeth within one year after discharge from service, nor was a dental examination completed within 13 months after discharge from service.

3.   Service connection for dental treatment purposes under Class II cannot be granted for the Veteran's missing teeth.


CONCLUSIONS OF LAW

1.   The criteria for service connection for loss of teeth, for compensation purposes, are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015). 

2.   The criteria for service connection for loss of teeth, for dental treatment purposes, are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As noted above, the Board's remand instructions were followed and the case has been returned for appellate review.  

II.   Dental

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Contentions

The Veteran contends that he lost his teeth as a result of several harsh dental cleanings in 1969 which in effect, stripped and eroded the enamel off of his teeth, resulting in eventual tooth decay and loss of teeth.  The Veteran believes that he is entitled to service connection for the loss of his teeth, for compensation purposes and for treatment purposes. 

Applicable Law

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records for the period 9/25/1967 to 9/27/1969, 1975 to 1996 and 1996 to 2003 are mostly unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Facts

The Veteran reports that during service, he went to Vietnam twice and when he came back to his duty station in Fort Knox, Kentucky, the Veteran's First Sergeant called him into his office and said he needed to go to the dentist.  The Veteran asserted at his travel Board hearing that he told his First Sergeant that he didn't need a cleaning and his First Sergeant said "Yes you do.  Everybody got to go have their teeth cleaned that went to Vietnam."  See February 2012 Travel Board Hearing Transcript, p5.  The Veteran stated that they cleaned his teeth with a rotary machine that looked like it had wire bristles.  Id. at 12.  The Veteran asserted that he believes he started losing his teeth in 1990.  Id. at 13.  

VA treatment records from June 2007 indicate that the Veteran was missing teeth numbers: 1, 3, 5, 6, 12, 13, 15, 17, 18, 19, 28, 30, 31, and 32.

VA treatment records from August 2007 indicate that the Veteran underwent oral surgery to remove the tooth root of teeth #7, 10, 11 and extraction of #8. 

VA treatment records from September 22, 2009 indicate that the Veteran was missing teeth: 1, 3, 5, 6, 8, 12, 13, 15, 17, 18, 19, 28, 30, 31, and 32 with a planned extraction of 16, 2, 4, and 9.  The examiner indicated that clinical examination showed supereruption of #16 and partial caries lesions on #4.  The examiner informed the Veteran that all the max teeth and root tip on #20 need to be extracted due to poor prognosis.  Poor dentition/dental hygiene was noted. 

On VA examination in February 2016, the examiner indicated that the Veteran does not have and has never been diagnosed with an oral or dental condition.  On examination, the Veteran stated that after discharge in 1969, his next visit to a dentist was 10 years later, when he went to a general dentist.  The Veteran stated that it was there that they extracted many of his teeth because of the two in-service cleanings he had 10 years prior.  Once completely out of service, the Veteran indicated that he went to see a dentist who pulled all the decayed teeth and a upper denture and lower partial were both made at that time.  The examiner noted that the Veteran has seven teeth remaining in his mouth and all 7 remaining teeth still have enamel.  The examiner noted that there were areas of decay on some of the remaining teeth, specifically on 21L, 22DL and F, 23 DL, 27DL and F.  The examiner noted that the Veteran did not have mandible, maxilla, mouth, lips, tongue and disfiguring scars, osteomyelitis/osteoradionecrosis/bisphosphonate-related osteonecrosis of the jaw, or tumors and neoplasms.  The examiner concluded that the Veteran's loss of teeth was less likely than not incurred in or caused by the Veteran's claimed in-service injury.  The examiner noted that the Veteran has a lot of plaque buildup and several areas of decay.  The examiner stated that it appears that the Veteran has not been taking care of his teeth (brushing, flossing, etc.).  The examiner opined that because of the 10 year gap from when the cleaning was and the next time the Veteran visited a dentist, there is no way to say if there was any damage done at the dental clinic at Fort Knox.


Analysis

Here, the Veteran contends that his teeth cleaning in service in 1969 is what caused the need to have his teeth extracted because the abrasive cleaning stripped the enamel from his teeth. A VA examination was ordered to address his theory of the case.  AAS noted above, the February 2016 VA examiner concluded that the Veteran's loss of teeth was less likely than not incurred in or caused by the Veteran's claimed in-service injury.  The examiner stated that because of the 10 year gap from when the cleaning was and the next time the Veteran visited a dentist, there was no way to say if there was any damage done at the dental clinic at Fort Knox.  The only evidence of record to support  the Veteran's lay assertions that his teeth cleaning in service stripped the enamel from his teeth and that caused his teeth to decay and eventually need extracting are his statements.  While the Board acknowledges that the Veteran is competent to report that he underwent abrasive teeth cleanings in service, the Board finds his assertions not credible.  There is no evidence of record to show that he has special training or expertise of a dental nature.  Tithe Board finds it highly probative that there is nothing in the Veteran's treatment records that show that the enamel was scraped off his teeth and additionally finds it highly probative that the examiner observed enamel on the Veteran's remaining teeth.  Thus, the Board finds that the Veteran's dental condition is not a result of service trauma.  Additionally, the Board notes that even if the Board accepted that the Veteran's dental condition is a result of trauma, which it has not done here, the Veteran's teeth are replaceable, and therefore, compensation would still not be warranted for the loss of his extracted teeth.  See 38 C.F.R. § 3.381 (b).  Indeed, as noted on VA examination in February 2016, the Veteran currently has an upper denture and lower partial.  Therefore, service connection for loss of teeth is not warranted for compensation purposes.

Despite the fact that service connection loss of teeth is not warranted for compensation purposes, the Board must also consider whether the Veteran's loss of teeth can be service-connected for dental treatment purposes. 

As noted above, under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Specifically, they may be eligible under certain circumstances to receive Class II or Class II (a) dental treatment under § 17.161.

Here, Veteran stated that his teeth required extraction in 1990.   Class II dental treatment as reasonably necessary for the one-time correction of this type of condition requires that the veteran have been discharged from service under conditions other than dishonorable for service of at least 180 days, that the veteran file an application for treatment within one year after discharge from service, and that a VA dental examination be completed within 14 months after discharge from service unless delayed through no fault of the veteran. 38 C.F.R. § 17.161 (b)(2)(i).  In this case, although the Veteran was honorably discharged from the Georgia National Guard in January 2003, he did not file a claim for dental treatment until July 2005, which is beyond 1 year limit after discharge.  Additionally, there is no evidence of a VA examination until February 2016.  Therefore, the Board finds that service connection for dental treatment purposes is not warranted under Class II.  See 38 C.F.R. § 17.161 (b)(2)(i)(B)-(C). 

For the foregoing reasons, the Board finds that the claim for service connection for loss of teeth, for compensation purposes, and the claim for service connection for loss of teeth for dental treatment purposes, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for loss of teeth, for compensation purposes, is denied.

Service connection for loss of teeth, for dental treatment purposes, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


